          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

ANTHONY McDOUGAL, JR.
ADC #153312                                             PLAINTIFF

v.                    No. 3:18-cv-211-DPM

K. SULLIVAN, Nurse,
Craighead County Detention Center                     DEFENDANT

                            JUDGMENT
     McDougal' s complaint is dismissed without prejudice.



                                               I'
                               D .P. Marshall Jr.
                               United States District Judge
